          Case 3:15-cv-00318-MMD-WGC Document 92 Filed 07/22/20 Page 1 of 2



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Kimberly Sandberg
     Assistant Federal Public Defender
4    New York State Bar No. 5152863
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Kimberly_Sandberg@fd.org
7

8    *Attorney for Petitioner Robert Steven Yowell

9

10
                            U NITED S TATES D ISTRICT C OURT
11                                D ISTRICT OF N EVADA
12   Robert Steven Yowell,

13                 Petitioner,                  Case No. 3:15-CV-00318-MMD-WGC

14          v.                                  Order to transport Petitioner

15   Isidro Baca, et al.,

16                 Respondents.

17

18

19

20

21

22

23

24

25

26

27
           Case 3:15-cv-00318-MMD-WGC Document 92 Filed 07/22/20 Page 2 of 2



  1         In accordance with the Order of this Court filed on February 18, 2020
  2   ordering an evidentiary hearing to be held August 25, 2020.
  3         It Is Hereby Ordered that the Nevada Department of Corrections will
  4   transport inmate Robert Steven Yowell, NDOC #1042533, to the Bruce R.
  5   Thompson Federal Courthouse, 400 S. Virginia Street, Reno, Nevada, to personally
  6   attend the evidentiary hearing scheduled for August 25, 2020 at 9:00 a.m. in
  7   Courtroom 5 before the Honorable Miranda M. Du.
  8         The Clerk of Court additionally shall provide a copy of this order to the
  9   Marshal’s Reno office.
 10                      22
            Dated: July ______, 2020.
 11

 12
                                          Miranda M. Du
 13
                                          United States District Judge
 14
      Submitted by:
 15

 16   /s/ Kimberly Sandberg
      Assistant Federal Public Defender
 17   Attorney for Robert Steven Yowell
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                 2

527
